 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD  304 Holder Construction Company and Russell Gold. Case 12ŒCAŒ17766 December 29, 1998 DECISION AND ORDER BY MEMBERS FOX, LIEBMAN, AND HURTGEN On September 3, 1998, Administrative Law Judge William N. Cates issued the attached Bench decision.  The General Counsel filed an exception and a supporting brief, and the Respondent filed a reply brief. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exception and briefs and has decided to affirm the judge™s rulings, findings, and conclusions1 and to adopt the recommended Order. ORDER The National Labor Relations Board adopts the rec-ommended Order of the administrative law judge and orders that the Respondent, Holder Construction Com-pany, Orlando, Florida, its officers, agents, successors, and assigns, shall take the action set forth in the Order.  Thomas W. Brudney, Esq., for the General Counsel. William B. deMeza, Jr., Esq. (Holland & Knight), of Tampa, Florida, for the Respondent. Glenn J. Paul, Esq. (James, Zimmerman, Paul & Huddleston), of Miami, Florida, for the Charging Party. BENCH DECISION STATEMENT OF THE CASE WILLIAM N. CATES, Administrative Law Judge. This is a wrongful discharge case. At the close of a 2-day trial in Or-lando, Florida, on August 10 and 11, 1998, I rendered a Bench Decision in favor of the General Counsel (Government) thereby finding a violation of 29 U.S.C. § 158(a)(1). This certification of that Bench Decision, along with the Order which appears below, triggers the time period for filing an appeal (ﬁExcep-tionsﬂ) to the National Labor Relations Board I rendered the Bench Decision pursuant to Section 102.35(a)(10) of the Na-tional Labor Relations Board™s (the Board) Rules and Regula-tions.                                                                                                                      1 There are no exceptions to the judge™s finding that the Respondent violated Sec. 8(a)(1) of the Act by discharging employees Gold and Shirley because they engaged in protected concerted activity.  The General Counsel, however, excepts to the judge™s failure to provide a remedy requiring the Respondent to offer reinstatement to the two discriminatees.  The General Counsel concedes that reinstatement was not sought at trial, but argues that the Board may impose a remedy not requested by the General Counsel pursuant to its authority under Sec. 10(c) of the Act.  While the Board possesses broad remedial authority to ensure that unfair labor practices are remedied, we find no merit in the General Counsel™s exceptions in this case.  At trial, the General Counsel affirmatively disclaimed any intent to seek reinstatement for the two discriminatees.  Further, Shirley, who was separately repre-sented by counsel at the hearing, neither objected to the General Coun-sel™s disclaimer nor excepted to the judge™s failure to include a rein-statement remedy.   In adopting the judge™s proposed order, we do not rely on the judge™s finding that the completion of the construction project from which the employees had been discharged precluded him from ordering reinstatement. Under Dean General Contractors, 285 NLRB 573 (1987), reinstatement and backpay issues in the construction industry, as in other industries, ordinarily are to be resolved by a factual inquiry during the compliance process. For the reasons stated by me on the record at the close of the trial, and by virtue of the prima facie case established by the Government, a case not credibly rebutted by Holder Construc-tion Company (the Company), I found the Company violated Section 8(a)(1) of the National Labor Relations Act (the Act) when on November 13, 1995, it discharged its employee Rus-sell Gold (Gold), and when on November 20, 1995, it dis-charged its employee William T. Shirley Jr. (Shirley) because of their concerted protected activities related to raising safety concerns with the Company. See: Meyers Industries, 281 NLRB 882 (1986) (Meyers II), enfd. 835 F.2d 1481 (D.C. Cir. 1987), cert. denied 487 U.S. 1205 (1988).1 I rejected the Com-pany™s stated reasons for discharging Gold and ShirleyŠnamely, that Gold walked off the job and that Shirley had many job related complaints against him; refused to perform crane lifting duties for certain crafts (or individuals); or, that he incor-rectly reported his hours of work and/or that he disrupted cer-tain concrete testing operations. I concluded the Company did not demonstrate it would have terminated the two employees in the absence of any protected conduct on their part. See Wright Line, 251 NLRB 1083 (1980), enfd. 662 F.2d 899 (1st Cir. 1981), cert. denied 455 U.S. 989 (1982); NLRB v. Transporta-tion Management Corp., 462 U.S. 393 (1983). I certify the accuracy of the portion of the transcript, as cor-rected,2 pages 371 to 392, containing my Bench Decision, and I attach a copy of that portion of the transcript, as corrected, as ﬁAppendix A.ﬂ CONCLUSION OF LAW Based on the record, I find the Company is an employer en-gaged in commerce within the meaning of Section 2(2), (6), and (7) of the Act; that it violated the Act in the particulars and for the reasons stated at trial and summarized above, and that its violations have affected and, unless permanently enjoined, will continue to affect commerce within the meaning of Section 2(2) and (6) of the Act. REMEDY Having found the Company has engaged in certain unfair la-bor practices, I find it must be ordered to cease and desist and to take certain affirmative action designed to effectuate the policies of the Act. Having found the Company discriminatorily discharged its employees Russell Gold and William T. Shirley Jr., I recom-mend they be made whole3 for any loss of earnings or other benefits suffered as a result of the discrimination against them, with interest. Backpay shall be computed in the manner pre-scribed in F. W. Woolworth Co., 90 NLRB 289 (1950), plus interest, as computed in New Horizons for the Retarded, 283  1 In Meyers 11, the Board reaffirmed its definition of concerted ac-tivity contained in Meyers Industries, 268 NLRB 493 (1984) (Meyers I) revd. sub nom. Prill v. NLRB, 755 F.2d 941 (D.C. Cir. 1985), cert. denied 474 U.S. 971 (1985). 2 I have corrected the transcript to conform to my intended words, without regard to what I may have actually said in the passages in ques-tion. 3 The Government did not seek reinstatement for the two discharged employees because the project is, as of the trial herein, completed. 327 NLRB No. 68  HOLDER CONSTRUCTION CO. 305NLRB 1173 (1987). I also recommend the Company, within 14 
days from the date of this Order,
 be ordered to remove from its 
files any reference to Gold™s and Shirley™s unlawful discharges 

and, within 3 days thereafter, notify Gold and Shirley in writing 
this has been done and that their discharge will not be used 
against them in anyway. Finally, I recommend the Company be 
ordered, within 14 days after service by the Region, to mail
4 a copy of an appropriate notice to 
employees, copies of which are 
attached as ﬁAppendix Bﬂ
5 to all employees employed by the 
Company on its Orange County Florida Courthouse Project 
(Orlando, Florida) on or after November 13, 1995, in order that 
employees may be apprised of their rights under the Act and the 
Company's obligation to remedy its unfair labor practices. 
On these conclusions of law and on the entire record, I issue 
the following recommended
6 ORDER The Respondent, Holder Construction Company, Orlando, 
Florida, its officers, agents, successors, and assigns, shall 
1. Cease and desist from 
(a) Discharging employees because
 they engage in protected 
concerted activities. 
(b) In any like or related manne
r interfering with, restraining, 
or coercing employees in the exercise of the rights guaranteed 
them by Section 7 of the Act. 
2. Take the. following affirmative action necessary to effec-
tuate the policies of the Act. 
(a) Make Russell Gold and William T. Shirley Jr. whole for 
any loss of earnings they may have suffered as a result of the 
discrimination against them in the manner described in the 
section entitled the remedy. 
(b) Within 14 days from the date of this Order, remove from 
its files any reference to their unlawful discharge and within 3 
days thereafter notify Russell Gold and William T. Shirley Jr. 
in writing this has been done and their discharge will not be 
used against them in any way. 
(c) Preserve and, within 14 da
ys of a request, make available 
to the Board or its agents, for its examination and copying, all 
payroll records, social security payment records, timecards, 
personnel records and reports, and all other records necessary 
to analyze the amount of backpa
y due under the terms of this 
Order. (d) Within 14 days after service by the Regional Director of 
Region 12 of the National Labor Relations Board, mail copies 

of the attached notice marked
 ﬁAppendix Bﬂ (on forms pro-vided by the Regional Director for Region 12) after being 

signed by the Company's authorized representative, to all em-
ployees employed on or after November 13, 1995, by the Com-
pany on its Orange Count
y Courthouse Project. 
(e) Within 21 days after service by the Region, file with the 
Regional Director for Region 12 of the National Labor Rela-
                                                          
 4 I have ordered the notices be mailed to the employees because the 
project. as of trial herein, is completed. 
5 If this Order is enforced by a judgment of the United States court 
of appeals, the words in the noti
ce reading ﬁPosted by Order of the 
National Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a 
Judgment of the United States Court of Appeals Enforcing an Order of 
the National Labor Relations Board.ﬂ 
6 If no exceptions are filed as provided by Sec.102.46 of the Board™s 
Rules and Regulations, the findings
, conclusions, and recommended 
Order shall, as provided in Sec. 102.
48 of the Rules, be adopted by the 
Board and all objections to them sh
all be deemed waived for all pur-
poses. 
tions Board sworn certification of a responsible official on a 
form provided by the Region atte
sting to the steps the Company 
has taken to comply. 
 371 APPENDIX A 
B E N C H  D E C I S I O N 
JUDGE CATES: On the record. 
Before we go back on the record, let me thank the parties 
again for the presentation of the case. 
Each of the counsel are a credit to the party they represent. 
Whoever wins or loses may not 
be based on counsel, in my 
opinion. It™s merely based on the facts and the law. 
It™s always a pleasure to be in
 Orlando, Florida. And this is 
my decision. 
The charge in this case was filed by Mr. Russell Gold on 
February 28, 1996, and thereaf
ter timely served on the Respon-
dent. The Respondent, the Company in 
this case, is a corporation 
with its principal office and place of business located in At-
lanta, Georgia, and it has been 
and is engaged in the construc-
tion industry. 
In this particular case, it was involved in the construction of 
the Orange County, Florida, Courthouse, located in Orlando, 
Florida. During the twelve month period ending July 31, 1996, the 
Company, in conducting its business operations, purchased and 
received goods valued in excess of $50,000 at its Orlando, Flor-
ida, job site, directly from points located outside the state of 
Florida. 372 During that same twelve month period ending July 31, 1996, 
the Company, in conducting its business operations, performed 
services valued in excess of $50,000 for various enterprises 
located in states other than the state of Florida, and for enter-
prises within the state of Florid
a, each of which enterprises is 
an enterprise directly engaged in interstate commerce. 
Based on these facts and the Company™s admission, I find 
the Company is an employer engaged in commerce within the 
meaning of Sections 2(2), (6) and (7) of the Act. 
I find that, at all times material herein, Superintendent Chris-
topher Brogdon, Superintendent Ma
rk Rose, and Assistant Su-
perintendent Andy Rogero, were 
supervisors and agents of the Company within the meaning of Section 2(11) and 2(13) of the 
Act. 
With respect to Mr. Brogdon and Rose, the Company admits 
they are supervisors and agents within the meaning of the Act. 
The evidence clearly establishes that Assistant Superinten-
dent Andy Rogero meets the re
quirements of a supervisor and agent of the Company within the meaning of the Act. And I so 

find. This case centers around the discharge of two tower crane 
operators, Messrs. Russell Gold and William T. Shirley, Jr. 
The government has contended herein that the two were 
373 discharged for voicing safety concerns and/or declining to op-

erate cranes that they perceived to be unsafe. 
The Company, on the other hand, contends Gold was dis-
charged for walking off the job,
 after expressing safety con-
cerns that had been put to rest by the Company. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 306 The Company contends Shirley was discharged for so many 
complaints against his performance, his refusal to make certain 
picks or lifts for certain i
ndividuals, and his bumping other 
cranes in the operation of his crane. 
Before I get to the facts that make up the case herein, let me 
briefly describe for you the law that I will be applying in reach-

ing the conclusions that I will herein. 
The parties appear to be in agreement that a key or central is-
sue herein is whether Mr. Gold™s leaving work on or about 
November the 8th, 1995, was pr
otected concerted activity. 
And the legal principle will apply whether or not it is con-
cluded that Mr. Gold walked off the job or whether Mr. Gold 
was told there was nothing for him to do, for him to leave the 
job. The Board, in 
Meyers Industries 268 NLRB 493, a 1984 case, commonly referred to as 
Meyers
 I, noted that the concept 
of concerted action has its basi
s in Section 7 of the Act. 
The Board pointed out in 
Meyers I, that although the legisla-
tive history of Section 7 of the Act does not specifically define 
concerted activity, it does reveal that  
374 Congress considered the concept in terms of individuals united 
in pursuit of a common goal. 
The statute requires that ac
tivities under consideration be 
ﬁconcertedﬂ before they can be ﬁprotected.ﬂ 
As the Board observed in 
Meyers I, indeed Section 7 does 
not use the term, ﬁprotected concerted activities,ﬂ but only con-
certed activities. 
It goes without saying that th
e Act does not protect all con-
certed activity.
 With the above, as well as other considerations in mind, the 
Board, in Meyers I
, set forth the following definition of con-
certed activity: 
In general, to find an employee™s activity to be concerted, we 
shall require that it be engaged in, with, or on the authority of 

other employees, and 
not solely by and on behalf of the em-
ployee, himself. 
Once the activity is found to be concerted, an 8(a)(1) viola-
tion will be found if, in addition, the employer knew of the 

concerted nature of the employee™s activity, the concerted ac-
tivity was protected by the Act,
 and the adverse employment 
action at issue, for example, as the case herein, discharge, was 
motivated by the employee™s protected concerted activity
 Meyers Industries, reported at 281 NLRB 882, commonly re-
ferred to as Meyers II
, did not purport to change those princi-
ples. 375 Not only am I required to apply what I shall refer to collec-
tively as the 
Meyers
 doctrine, I am also required to analyze the 
facts in this case under the teachings of 
Wright Line, reported at 
251 NLRB 1083, enforced 622 F.2d 899 (1st Circuit). 
And in a subsequent case, 
NLRB v. Transportation Manage-ment Corporation,
 462 U.S. 393, the Supreme Court reviewed 
the Board™s 
Wright Line test and appeared, as various courts of 
appeals have stated, to approve 
its use in so-called dual motiva-
tion cases. 
The Board, in its 
Wright Line case, indicated that it would 
utilize the analytical mode set forth therein on all cases turning 
on employer motivation, whether they were Section 8(a)(3) 
allegations or Section 8(a)(1) allegations. 
Under the Wright Line
 case, it is the General Counsel™s 
threshold burden to, ﬁmake a prim
a facie showing sufficient to 
support the inference that protected conduct was a motivating 

factor™ in the employer™s decision.ﬂ 
Accordingly, it would go with
out saying that lacking such 
prima facie showing, the compla
int may be dismissed on that 
basis alone. 
Likewise, it is only when such a showing can be found in the 
credible record that it may become necessary to the ultimate 
decision, to determine whether th
e employer has, nevertheless, 
made out a Wright Line
 defense. 
376 In other words, has the employer or respondent demonstrated 
that the same action it took would have been taken even in the 

absence of any protected conduct. 
The prosecution, meaning the Ge
neral Counsel in this case, must establish the existence of four factual elements to satisfy 
its threshold burden under 
Wright Line
, namely protected activ-
ity, knowledge by the employer 
of the protected activity, ani-
mus on the part of the empl
oyer, and adverse action. 
If any one of those elements 
is missing, the government™s case will fail. 
The Wright Line
 burden of proof imposed upon the General 
Counsel may be sustained with evidence short of direct evi-

dence of motivation, for example, inferential evidence arising 
from a variety of circumstances, timing, pretext. and the like. 
Furthermore, it may be found that where the respondent™s 
proffered non-discriminatory motiv
ational explanation is false, 
even in the absence of direct evidence of motivation, the trier of 

fact may infer unlawful motivation. 
Motivation of animus may also be inferred from the record 
as a whole, where an employer™s proffered explanation is im-
plausible or a combination of 
factors circumstantially support 
such an inference. 
Direct evidence of animus is 
not required to support such an 
inference. 
Now we come to the facts that constitute this case. And 
377 let me state, before I address the facts, that the facts that
 I pre-
sent will be the facts that I consider to be the credible facts in 
this case. 
If there is testimony that would contradict any testimony that 
I credit, I have, even if I do not say so, discredited any contrary 
evidence. 
I make my credibility determinations to the extent necessary 
based not only on demeanor, bu
t on the record as a whole. 
The construction project that gives rise to this case involves 
the construction of the Orange Country, Florida, Courthouse 

and adjacent buildings. 
The Courthouse, itself, the ev
idence reflects, was perhaps a 
25-story project, referred to by the parties herein as the tower, 
plus 3 buildings that were lowe
r-storied buildings, that is per-
haps only to a height of 5 floors. 
In the construction of projects th
at reach this height, it is 
necessary for the building material
s, workers, and other matters 
to be hoisted to the various levels of the building as it is con-
structed. 
And in this project, as with ot
her projects, there were a num-
ber of cranes utilized for that purpose. 
The two cranes referred to as the tower cranes were identi-
fied in the record as the SK400 and the SK280. 
 HOLDER CONSTRUCTION CO. 307The evidence will s
how that Mr. Shirle
y primarily involved 
378 himself with the SK400, and Mr. Gold the SK280. 
There were various other types of cranes on the project. The 
650 ton crane, for example, its boom or long arm for lifting 
materials could, when extended.
 reach heights that would be 
primarily the same as the heights reached by the SK400 and the 
SK280. There were several lesser cranes utilized on the project that 
moved materials closer to the ground surface. 
The case herein primarily involves the SK400 and the 
SK280. One further bit before I get into the facts that take place in 
November of 1995. The overriding 
flavor of this case is perme-
ated by two factors. 
One is that the particular construction company herein, the 
Respondent, does not, by its pract
ice, appear to generate or maintain disciplinary records on its employees. 
The project superintendents testified that they worked more 
as a team and a family, and di
d not operate, as might be the 
case in any other types of industry, where you would have vari-

ous levels of discipline before 
action was taken against an em-ployee. 
I do not say that in any critical
 manner. I just simply point 
out that this case is permeated by that factor. 
Secondly, it appears that the tower crane operators are a 
pampered group of employees. I 
base that on the testimony of 
379 Superintendent Rose, Superint
endent Brogdon, and Assistant 
Superintendent Rogero. 
In fact, I think it was Superintendent Brogdon who described 
them as prima donnas who sat perched at the top of the con-
struction project and looked down on everything that happened, 
and had the power, if they chose by declining to lift products 
shut the job down. 
Superintendent Rose testified he treated the crane operators 
differently because they were ha
rd to find and sometimes diffi-
cult to deal with. 
So we have that flavor working its way through the case, in 
conjunction with the fact the Company does not compile, main-
tain, or keep disciplinary records on its employees. 
The events of November 7 and 8, 1995, and thereafter are 
those that must be focused on. 
And let me state sort of parenthetically that no explanation 
was offered in this record as to
 why events that took place in 
1995 are only now coming to trial. But that is not a misstate-
ment when I refer to events in November 1995, even though 

this is 1998. 
It appears that during the week of November 1, the cranes 
and particularly crane SK280, wa
s getting to where there was 
less and less clearance room, because later on in November, 

perhaps November the 11th, the SK280 was scheduled to be 
jacked up. And in very brief terms, that simply meant adding 
380 additional structures under the crane, so that the crane was 
lifted to a greater height and had more clearance. 
There is no dispute that the clearance room was becoming 
less and less as the building got higher to where the crane was, 
and this was taking place commencing in the week of Novem-
ber 1. Matters sort of came to a head on November 7, when Mr. 
Gold became concerned about the clearance that the crane he 
was operating, the SK280, had, pa
rticularly with the counter-
balance matters affixed to one end of the crane. 
The crane is essentially and simply described, a vertical ob-
ject with a long horizontal 
object that extends, has a hook on 
one end, goes down, picks up items from ground level or from 
the surface, and lifts it onto the project. 
In order to keep the crane from tumbling, it has counter-
weights on the opposite end of the lift part of the crane. 
And Mr. Gold became concerned of the clearance that he 
perceived he had on November th
e 7th. And he discussed that 
matter with, among others, Mr. Shirley. 
Mr. Shirley was concerned abou
t the clearance and the mat-
ter was raised with, among others, Superintendent Rose. 
On the early morning hours of November 8, 1995, perhaps as 
early as 4:00 a.m. on that date, certain steel columns were 24 
erected on the topmost level at that point. 
And, again, this raises concern with Mr. Gold as to 
381 whether or not he could operate 
his crane in what he perceived 
to be a safe manner. With his conferring with Crane Operator Shirley, they ex-
pressed their concerns as I have
 indicated to Superintendent 
Rose. Let me go back to the evening of November the 7th. Mr. 
Rose, Mr. Gold, and perhaps another individual or two, took 

certain measurements to see how much the clearance was. 
Those measurements, and Mr. 
Gold™s and Shirley™s con-
cerns, were relayed to Morrow Crane Service, because the 
cranes were owned by Morrow and 
only on either loan or lease 
to the Respondent herein. 
Morrow Crane took the information that was provided to 
them by Mr. Rose and the measurements, as well as certain 

engineering drawings they alre
ady had, and determined, sight 
unseen, that it was safe to 
operate the SK280 on, among other 
dates, November the 8th. 
Additionally, the Company, specifically through Superinten-
dent Rose, and perhaps either directly or indirectly through 
Superintendent Brogdon and Assist
ant Superintendent Rogero, 
offered to provide Mr. Gold with a spotter or spotters so that 

the spotter or spotters could, by radio, advise Mr. Gold how 
close he was to any object in the operation of his crane, or ad-
vise him where he could move the crane so he would not be 
over or near items that would be closest to the crane. 
382 Mr. Gold explained that he had been, for many years, a crane 
operator and that when picking a load from the ground surface, 

the crane would bow toward the ground. 
And that when the crane was liftedŠor the load was lifted 
by the hook on the crane to whatever level it was being deliv-
ered to, that when the weight was released from the crane, you 
got a see-saw type result that
 would cause the counterweight 
end of the crane to proceed up and down. 
And he feared that it was unsafe to operate the crane on No-
vember 8th. 
Mr. Gold rectified a spotter would not have been of that 
great assistance to him, becaus
e he could look around and see, 
when in movement, where he was going, but that neither a spot-
ter nor himself could accurately 
determine what the see-saw or 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 308 recoil motion would be when the weight was taken away from 
the crane. 
So Mr. Gold declined to operate the crane on November the 
8th. There is a conflict as to what took place on that date with re-
spect to Mr. Gold™s leaving the premises of the Company on 
that date. 
There is no question Mr. Gold left the premises. 
Mr. Gold testified he waited around to see what the result 
would be with Mr. Rose and Mr. Brogdon, and that Mr. Rose 

was there, but apparently they were not getting an 
383 answer, based on Mr. Gold™s testimony, from anyone else. 
So with nothing for him to do other than operate the crane, 
which he was declining to do, Mr. Rose told him he may as 

well go home. And Mr. Gold said he did so. 
Mr. Gold contends he called the office of the Company on 
Thursday, November 9, and Friday, November 10. 
Superintendent Rose, on the othe
r hand, says he did not give 
Mr. Gold permission to leave the project, and that Gold simply 
walked off the project, and that Gold was terminated at a later 
point for his walking off the project. 
Going through the items of concerted activity and whether it 
is activity protected by the Act or not, and the elements that are 
outlined in Meyers, I am persuaded that Messrs. Gold and 
Shirley were concerned about and discussed their concerns 
about safety, the safe
 operation of the cranes, and more specifi-
cally the safe operation of the SK280, on or about November 8 

or anytime after November 7, until such time as the crane was 
jacked up so that it had clearance. 
I am persuaded they had concerted activity. The two of them 
got together to discuss safety concerns. 
Secondly, I am persuaded the di
scussion of safety concerns 
is a matter that is protected by the Act. It is inextricably inter-
twined with working conditions. 
Thirdly, did the Company know that these two individuals 
and perhaps others were 
concerned about safety? 
384 Yes, it was communicated to the Company. In fact, the 
Company took action, made measurements, called Morrow 
Crane Company, so they were fully aware that the two employ-
ees in question had joined together and expressed their con-
cerns about the safe operation of the cranes and particularly the 
SK280. Did Mr. Gold walk off the job or was Mr. Gold instructed to, 
in essence, go home? You might as well go home till we con-
tact you. 
I credit Mr. Gold™s testimony. But let me state that the end 
result of this case would have 
made no difference if I had not 
had credited his testimony and ha
d in fact, concluded that he 
walked off the job. 
The end result would have been the same for these reasons. 
Number one, the Company had tolerated Mr. Gold™s walking 
off the job on previous occasions
. For example, Mr. Gold had 
walked off the job in a dispute over a paycheck. 
Secondly, Mr. Gold had walked off the job over a dispute he 
had with a Marine-type carpenter 
foreman, that the two of them couldn™t get along. And I am not addressing who was at fault 
there or at fault at all in that case. I™m simply saying the Com-
pany had tolerated his walking off the job in the past. 
But further, and perhaps more 
important, is the testimony of 
Superintendent Brogdon, in which he said that even if Mr. Gold 
had remained on the job, but had refused to operate the 
385 crane after the Morrow Crane people had proven it was safe, he 
would have terminated Gold anyway. 
So whether he walked off the job or whether he was told to 
go home, in the final analysis, makes no difference, although I 
conclude he was told to go home. 
The Company discharged Gold. 
So the four elements, that is he engaged in concerted activity 
that was protected by the Act, and as a direct result of that, he 

was discharged. 
Did the Company establish it would have discharged Gold 
anyway for valid reasons? That is did the Company establish 
that it, through technical data of
 the owner of the crane, estab-
lished that the crane could be safely operated and, therefore, it 
discharged Mr. Gold for refusing to operate a crane that it had 
established was safe? 
I find the Company failed in its defense, because the individ-
ual concerned about the safe oper
ation of the crane need not be 
absolutely correct in determining it would be unsafe to operate 
the crane, but merely that he had good faith reasons to believe 

the crane could not be safely operated under the conditions that 
he was called upon to operate the crane. 
Does it make any difference to this case that a different crane 
operator came in and operated the crane under the same cir-
cumstances that Mr. Gold would 
have operated it without any 
problem? 
386 The answer is no. The mere fact that another crane operator 
could come in and operate it without incident up until the crane 

was jacked up is of no great moment. 
The evidence here indicates th
at not only did Messrs. Gold 
and Shirley have a concern about the safe operation of the 
crane, Superintendent Rose and others did also, because they 
were not sure. They called 
Morrow Crane and pursued it. 
So I find the Company violated the Act when on or about 
November 13, it discharged its employee, Crane Operator Rus-
sell Gold. 
Next, we move to the discharge on or about November 20 of 
Mr. Shirley. 
There is no question that Mr. Shirley discussed with and pur-
sued safety concerns with Mr. Gold. 
The Company was aware of Mr Shirley™s and Mr. Gold™s 
concerns involving safety. 
The question then moves to whether or not Mr. Shirley was 
discharged because he pursued safety concerns, or whether he 
was discharged as testified to by the Company™s representa-
tives, specifically Mr. Brogdon, who testified that Shirley was 
dismissed because of so many complaints against him, because 
of the refusal to make certain picks for certain employees at the 
job site, and other conduct attributed
 to Mr. Shirley, such as his 
operation of the crane in a manner that he was, as Superinten-
dent Rose testified, continually hitting cranes; and 
387 also that the Company went back through his time records and 
concluded he was working one or two hours more than anyone 
else, and hence his time records were suspect; and that Mr. 
Shirley, in operating the crane, hit other cranes, hit an individ-
 HOLDER CONSTRUCTION CO. 309ual™s hard hat with a hook, and knocked over cylinders that 
were being utilized by Universal Testing in testing concrete that 
it was mandatory to be tested. 
I think it™s essential to look at some of the events that took 
place between November 7 and November 20, in very summary 
fashion. November 7 is when as I have earlier stated, Messrs. Shirley 
and Gold became concerned about clearance of the cranes, and 

their discussions among themselv
es and with Mr. Rose and 
with Mr. Brogdon, and as I recall
, Mr. Shirley testified he even 
called Morrow Crane to ascertain if the Company had, in turn, 
called Morrow Crane. 
Then on November the 8th, when Mr. Gold did not work, it 
appears that Mr. Shirley did. But I quickly note that Mr. Shirley 
was operating the SK400, which was in a different position and 
did not have as much cleara
nce problem, at that time. 
November the 9th, which was on a Thursday, Mr. Shirley 
was not at work, as I understand it, because he had a doctor™s 
appointment. On Saturday, November the 11th, it appears that, based on 
388 Mr. Shirley™s testimony, he came in
 at about 6:00 p.m. to ﬁjack 
the crane,ﬂ which was meaning the SK280, and on Sunday, 
November the 12th, he contends
 he continued jacking on the crane, and that he worked ther
eafter, specifically on Monday, I 
guess it would have been, November the 13th, without any 
complaints, and that he was then notified on November the 
20th, that he-was no longer needed on the project. 
The question then becomes as to whether Mr. Shirley was 
discharged as a result of the number of factors that the Com-
pany indicates he was discha
rged or was Mr. Shirley dis-
charged because of his concerted complaints with Mr. Gold 
about safety and his and Mr. Gold
 these separately and jointly 
pursuing those matters. 
I am persuaded that Mr. Shirley™s discharge was motivated, 
in part, by the Company™s distaste for his pursuing the safety 
matters with Mr. Gold. 
The Company was concerned, specifically Mr. Brogdon, Su-
perintendent Brogdon, that Mr. 
Shirley had made a comment 
that he was going to bring the project to its knees. 
And each of the individuals perceived, management indi-
viduals, perceived or believed 
that Mr. Shirley was behind of, 
the instigator of, or at least the encourager of Mr. Gold™s com-
plaining about safety. 
Messrs. Brogdon, Rose, and R
ogero were all concerned 
about the conduct of Mr. Shirley, and the potential that he 
might shut 389 the job down. 
So I am persuaded the General Counsel established that Mr. 
Shirley engaged in concerted activities with Mr. Gold and per-
haps others, that it was conduct 
concerning safety and protected 
by the Act, that the Company knew about it, and that the Com-
pany took adverse action against Mr. Shirley. 
Did the Company establish it would have discharged Mr. 
Shirley, even in the absence 
of any protected conduct on his 
part? 
And I am persuaded the answer to that question is no, be-
cause, among other reasons, the Co
mpany says we discharged 
Mr. Shirley for various infractions operating the crane. 
Well, assume for the sake of discussion that Mr. Shirley did 
hit the 650 ton crane with the SK400. It appears that the Com-
pany had tolerated another employee two cranes, perhaps the 
same cranes, the SK400 and the 650 ton crane. 
Mr. Rose alludes to the fact he smelled alcohol on, I believe 
it was, November the 11th, on Mr. Shirley. But even by  Rose™s 
own testimony, he told him to go ahead and operate the crane 
for approximately two hours, wh
ile he gave another crane op-
erator a restroom break. 
Mr. Shirley™s time records had not been a problem previous 
to this. 
And the Company had also tolerated Mr. Shirley and other 
390 crane operators™ conduct that migh
t not in some other industries 
be condoned. 
So I am persuaded the governme
nt established Mr. Shirley was discharged for his particip
ation in concerted protected 
activities, and that the Company failed to demonstrate it would 

have discharged Mr. Shirley in
 the absence of any concerted 
protected activity on Mr. Shirley™s part. 
In so concluding, I don™t mean 
to imply that Mr. Shirley is 
an exemplary employee. The evid
ence would tend to indicate perhaps otherwise. 
He had disagreements with other crane operators. He con-
tends he got trapped between cranes. He took the log book from 
the crane, from the SK400, didn™t 
return it. His comments were 
ﬁthey didn™t ask me for  it.ﬂ 
That totally misses the point. 
So I don™t mean to imply that 
Mr. Shirley is an exemplary 
employee. The evidence doesn™
t support such a conclusion. 
But I need not even reach that to conclude that the evidence, 
to my satisfaction, demonstrates the Company took the action it 

did  against Mr. Shirley because 
he participated in discussions 
with Mr. Gold concerning safety that resulted in Mr. Gold not 
working, and the Company perceived Mr. Shirley™s role in all 
of this was controlling. 
Whether it was or not, the Company perceived that to be the 
case. 
391 Accordingly, I shall order that the Company cease and desist, 
that it make Messrs. Russell Gold and William T. Shirley, 
whole for any wages they may have lost as a result of the un-
lawful action against them; that the Company remove from its 
records, any reference to their unlawful termination; that the 
Company mail an appropriate notice to all employees employed 
by the Company at this location, since on or about November 8, 
1995. I do not order that the Company reinstate or offer employ-
ment to Messrs. Gold or Shirley, because the g overnment does 

not seek any such remedy. 
And it is my understand the government would not be in a 
position to seek such a remedy because the Orange county 
Courthouse project has been completed. 
The court Reporter will provide to me in approximately ten 
days, a copy of the transcript and exhibits. And, at that point, I 
will certify those pages of the transcript that constitute my deci-
sion to the Board. 
It is my understanding that any appeals period that any party 
might wish to take would commence to run from the certifica-
tion of my decision. That™s my understanding of the rules. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 310 I urge you, if you wish to take
 an appeal or exceptions, that 
you follow the Board™s rules and regulations, rather than rely-
ing on my understanding of them. 
392 Again, let me thank counsel for their presentation of the case. 
And this trial is closed. 
(Whereupon, at 2:45 p.m., the hearing in the above-
entitled matter was concluded.)
 APPENDIX B 
NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE 
NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government 
 The National Labor Relations Board has found that we violated the 
National Labor Relations Act and has ordered us to post and abide 
by this notice. 
 Section 7 of the Act gives employees these rights. 
To organize 
To form, join, or assist any union 
To bargain collectively through representatives of their 
own choice To act together for other mutual aid or protection 
To choose not to engage in any of these protected con-
certed activities. 
 WE WILL NOT discharge our employees for engaging in 
concerted protected activities. 
WE WILL NOT in any like or related manner interfere with, 
restrain, or coerce employees in the exercise of the rights guar-
anteed them by Section 7 of the Act. 
WE WILL make Russell Gold and William T. Shirley Jr. 
whole for any loss of earnings and/or other benefits resulting 

from their unlawful discharge less any net interim earnings, 
plus interest.  WE WILL, within 14 days from the date of this Order, re-
move from our files any reference to their unlawful discharge, 

and within 3 days thereafter, notify Russell Gold and William 
T. Shirley Jr. in writing that this has been done and that their 
discharge will not be used against them in any way. 
 HOLDER CONSTRUCTION COMPANY 
   